Name: Commission Implementing Regulation (EU) NoÃ 1281/2011 of 8Ã December 2011 on the minimum customs duty to be fixed in response to the first partial invitation to tender within the tendering procedure opened by Implementing Regulation (EU) NoÃ 1239/2011
 Type: Implementing Regulation
 Subject Matter: tariff policy;  agricultural policy;  trade policy;  beverages and sugar;  trade
 Date Published: nan

 9.12.2011 EN Official Journal of the European Union L 327/60 COMMISSION IMPLEMENTING REGULATION (EU) No 1281/2011 of 8 December 2011 on the minimum customs duty to be fixed in response to the first partial invitation to tender within the tendering procedure opened by Implementing Regulation (EU) No 1239/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 187, in conjunction with Article 4, thereof Whereas: (1) Commission Implementing Regulation (EU) No 1239/2011 (2) opened a standing invitation to tender for the 2011/12 marketing year for imports of sugar of CN code 1701 at a reduced customs duty. (2) In accordance with Article 6 of Implementing Regulation (EU) No 1239/2011, the Commission is to decide, in the light of the tenders received in response to a partial invitation to tender, either to fix a minimum customs duty or not to fix a minimum customs duty per eight digit CN code. (3) On the basis of the tenders received for the first partial invitation to tender, a minimum customs duty should be fixed for certain eight digit codes for sugar falling within CN code 1701 and no minimum customs duty should be fixed for the other eight digit codes for sugar falling within that CN code. (4) In order to give a rapid signal to the market and to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (5) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 For the first partial invitation to tender within the tendering procedure opened by Implementing Regulation (EU) No 1239/2011, in respect of which the time limit for the submission of tenders expired on 7 December 2011, a minimum customs duty has been fixed, or has not been fixed, as set out in the Annex to this Regulation for the eight digit codes for sugar falling within CN code 1701. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 1.12.2011, p. 4. ANNEX Minimum customs duties (EUR/tonne) Eight digit CN code Minimum customs duty 1 2 1701 11 10 252,50 1701 11 90  1701 12 10 X 1701 12 90 X 1701 91 00 X 1701 99 10  1701 99 90 X ( ) no minimum customs duty fixed (all offers rejected) (X) no offers